Citation Nr: 0705134	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to the service-connected 
polyneuropathy of the left lower extremity.  

3.  Entitlement to service connection for a low back 
condition, to include as secondary to the service-connected 
polyneuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  
    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Board videoconference hearing in January 2007.   

In addition, the veteran submitted a notice of disagreement 
with the initial ratings assigned for shrapnel and gunshot 
wounds to the left thigh and right buttock in a March 2004 
rating decision.  However, the veteran did not perfect his 
appeal by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued its July 2005 statement of the case.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  Therefore, 
these issues are not in appellate status.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a July 1999 rating decision; it notified the veteran 
of the denial but he did not initiate an appeal.

2.  Evidence received since the July 1999 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  The competent evidence of record does show that the 
veteran has a bilateral hearing loss disability, but this 
disorder is not related to, or aggravated by, active service 
from February 1943 to October 1945.  
4.  There is no association between the veteran's current 
arthritis of the right knee and back and his military service 
from February 1943 to October 1945 or a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  The rating decision of July 1999 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
July 1999 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).      

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

4.  Service connection for a right knee condition, to include 
as secondary to the service-connected polyneuropathy of the 
left lower extremity is not established.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

5.  Service connection for a low back condition, to include 
as secondary to the service-connected polyneuropathy of the 
left lower extremity is not established.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the bilateral hearing loss claim, the RO 
denied service connection for bilateral hearing loss in a 
July 1999 rating decision.  It gave the veteran notice of 
this denial, but he did not initiate an appeal.  Therefore, 
that RO rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

The Board notes that in the December 2005 statement of the 
case (SOC), the RO explained that it had reopened the 
veteran's claim for bilateral hearing loss based on new and 
material evidence, but denied the claim on the merits.  
However, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for bilateral hearing loss 
before proceeding to the merits on appeal.

The veteran's claim to reopen service connection for hearing 
loss was received in November 2004.  Therefore, the amended 
regulations are for application.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for bilateral hearing loss 
in a July 1999 rating decision because it found that there 
was no evidence of hearing loss during service and no 
evidence of a nexus between current hearing loss and the 
veteran's military service from February 1943 to October 
1945.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the July 1999 rating decision.  Specifically, a private 
medical report from the Arkansas Otolaryngology Center dated 
August 2005 indicates that the veteran has bilateral hearing 
loss consistent with a history of noise exposure as reported 
by the veteran during military service.  Thus, presuming the 
credibility of the evidence, this report presented bilateral 
hearing loss that may have been incurred through noise 
exposure during the veteran's service.  Accordingly, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  As new and 
material evidence has been received, the claim for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108.    

As discussed above, the Board has reopened the claim for 
service connection for bilateral hearing loss.  Initially, 
the Board observes that the RO has previously addressed the 
claim on the merits in the December 2005 SOC, so that the 
Board may also do so without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  

The veteran alleges that he incurred bilateral hearing loss 
as a result of noise exposure suffered during service, 
specifically a January 1945 incident during which German 
mortars exploded near the veteran causing acoustic trauma, in 
addition to wounds from shrapnel.  The veteran also alleged 
noise exposure during service due to noise from vehicles, 
explosives, and other equipment.  

Service medical records (SMRs) and his DD Form 214 confirm 
that the veteran served with an Engineering Battalion during 
World War II in the European theater of operations.  His DD 
Form 214 shows a military occupational specialty as a rigger.  
He also received awards and decorations including the Purple 
Heart.  His service records confirm that he was wounded in 
January 1945.  Consequently, the Board presumes that the 
veteran engaged in combat in service, such that his lay 
statements and testimony are sufficient to show the 
occurrence of combat-related high noise trauma.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nonetheless, even 
assuming exposure to acoustic trauma, available SMRs are 
negative for any complaints, treatment or diagnosis of 
bilateral hearing loss, providing some evidence against the 
claim that current hearing loss is the result of service.

Post-service, the veteran underwent a VA examination in 
August 1948, three years after discharge.  Significantly, the 
examination of the ears was normal.  There was no evidence of 
hearing loss.  In fact, the veteran has indicated, and VA 
records show, that he was not treated for hearing loss until 
the late 1990s, some 50 years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
disorder seen in service. 38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.    
    
The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  Although material 
submitted to reopen a claim is presumed credible, an opinion 
offered as to a medical diagnosis or etiology nonetheless 
requires the appropriate medical knowledge.  See Justus v. 
Principi, 3 Vet. App. 510 (1992); Espiritu, supra.  

In this respect, in March 2005, the veteran underwent a VA 
audiology examination that revealed current bilateral hearing 
loss disability under VA guidelines, per 38 C.F.R. § 3.385.  
However, the examiner, after a review of the claims folder, 
stated that due to post-service noise exposure as a truck 
driver and use of a leaf blower without hearing protection, 
it was not possible to determine the etiology of the 
veteran's hearing loss without resorting to speculation.  
Overall, this examination provides evidence against the 
hearing loss claim.  

The Board acknowledges that a June 1999 VA audiometric 
examiner and an August 2005 Arkansas Otolaryngology Center 
private physician both discussed hearing loss in the context 
of medical history related by the veteran as to in-service 
acoustic trauma.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  

 In this case, although the Board accepts the veteran's 
reported history of in-service acoustic trauma, the veteran 
failed to inform these physicians of subsequent post-service 
noise exposure as a truck driver.  Consequently, these 
opinions are less probative.  Further, neither the June 1999 
VA examiner nor the August 2005 private physician 
specifically provided a nexus opinion to service.  In 
addition, there is no indication either reviewed the claims 
folder.  Post-service medical records, as a whole, do not 
support these reports as they indicate treatment for 
bilateral hearing loss many decades after service with 
possible intercurrent causes.

The fact that hearing loss was not indicated until half-a-
century after service is found to provide highly probative 
evidence against this claim. 
 
The Board finds that the service and post-service medical 
record, overall, provides evidence against this claim, 
indicating a disorder without connection to service many 
years ago. 
 
The Board now turns to the veteran's claims for service 
connection for back and right knee conditions.  The veteran 
is currently service connected for a shrapnel wound to the 
left thigh, including left lower extremity polyneuropathy 
associated with the shrapnel wound.  The veteran alleges that 
this left wound and associated neuropathy has altered his 
gait, thus causing him to shift his weight leading to back 
and right knee conditions.  

Initially, with regard to direct service connection, the 
veteran has been diagnosed with right knee and low back 
arthritis.  See report of February 2005 VA examiner.  X-rays 
conducted in March 2005 confirm degenerative arthritis of the 
lumbar spine.  

Nonetheless, SMRs are negative for arthritis of the back or 
right knee.  In addition, the medical evidence shows that the 
veteran was first diagnosed with arthritis in 2005, over 50 
years after his separation from service.  Therefore, service 
connection may not be established on a presumptive basis for 
arthritis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  Nor may service connection be established based 
on chronicity in service or continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  Service and post-service medical records provide 
clear evidence against the veteran's direct service 
connection claims.  

SMRs do reflect some evidence of treatment for preexisting 
chronic arthralgia of the lumbar spine.  However, there is no 
specific diagnosis of arthritis of the lumbar spine during 
service or several years after service during the August 1948 
VA examination (which the Board has found to be entitled to 
great probative weight).  In addition, the veteran does not 
contend, and evidence does not establish, that any 
preexisting back condition (arthralgia) was aggravated by 
service.  See findings of February 2005 VA examiner.  In 
fact, the veteran himself stated at the January 2007 
videoconference hearing that he did not experience any of his 
current back discomfort until many years after service.  
Simply stated, there is no evidence or allegation that a 
preexisting back condition (arthralgia) permanently worsened 
during service.  As such, a detailed analysis on the basis of 
aggravation is not warranted.     

Turning to the secondary service connection issues, a 
disability can also be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection requires medical evidence that connects the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  A 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder.  Grottveit, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. 492, 494 (1992).

The Board finds that the most probative evidence of record is 
against a finding of a right knee or back disability 
secondary to veteran's service-connected left lower extremity 
polyneuropathy.  In this regard, there is one positive and 
one negative opinion of record.  

With regard to the negative opinion, a February 2005 VA 
examiner, after examining the veteran and reviewing the 
claims folder, indicated that the veteran's arthritis of the 
low back and thighs was "less likely as not" caused by the 
combat wounds the veteran sustained.   He went on to explain 
that the degenerative arthritis of both knees is more related 
to the aging process than to any abnormal gait or weakness 
caused by his military injury to the left thigh.  The Board 
finds that the post-service medical record fully supports 
this finding.  As it was based on review of the claims 
folder, the Board considers this opinion to be of significant 
probative value providing evidence against the secondary 
service connection claim.

In contrast, in November 2004, "J.S.," M.D., stated that 
after treating the veteran since August 2003, it was his 
opinion that the veteran's altered gait due to his left lower 
extremity neuropathy has led to right knee and lower back 
pain.  However, and most significantly, Dr. S. never 
diagnosed the veteran with arthritis or with any other 
specific disability to his right knee or lower back.  In this 
regard, the Board emphasizes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without a clear 
diagnosis of specific low back or right knee disability, this 
private opinion has limited probative value in comparison to 
the February 2005 VA opinion.  

The Board emphasizes that the veteran's personal, lay opinion 
as to the relationship between the disorders in question and 
his military service 50 years ago and his  service-connected 
left leg disability is not competent medical evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

In addition, certain SMRs are missing from the claims folder, 
to include the induction and separation examination.  When 
SMRs are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  
                
In any event, despite the missing SMRs, there is no 
allegation by the veteran that additional SMRs would show 
treatment for any of the conditions on appeal during service 
from February 1943 to October 1945.  In fact, at the 
videoconference hearing, the veteran conceded that he 
received post-service treatment for these conditions many 
years after service.  Consequently, the fact that certain 
SMRs are missing from this prior period does not affect the 
veteran's claims.  The Board has assumed noise exposure 
during service and the veteran himself has indicated a back 
or right knee disability during service. 

Accordingly, even in consideration of the heightened duty and 
the veteran's highly honorable and meritorious service, the 
Board finds that the preponderance of the evidence is against 
service connection and secondary service connection for all 
the claims on appeal.  38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in January 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  The January 2005 letter also 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claims.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  

The Board observes that the RO correctly issued the January 
2005 VCAA notice letter prior to the April 2005 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.   

In March 2006, the RO also provided the veteran with the 
notice required in the recent case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In addition, with regard to new and 
material evidence, the January 2005 VCAA notice letter was 
compliant with the recent Court decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Board 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation of any defect of VCAA 
notice that has prejudiced him in any way.  The Board finds 
that any deficiency in the content of notice to the veteran 
or the timing of these notices is harmless error.    

With respect to the duty to assist, the RO has secured SMRs, 
VA outpatient treatment records, and relevant VA examinations 
for all the claims on appeal.  The veteran has submitted 
private medical evidence, as well as his hearing testimony.  
As noted above, the Board finds no basis for further pursuit 
of additional SMRs.  In April 2006, in response to VCAA 
notification, the veteran indicated that he had no additional 
evidence to submit.  He also confirmed this fact at the video 
hearing. 

With regard to the representative's request for another VA 
audiology examination, the Board finds that the March 2005 VA 
examination, as a whole, provides the basis to fully 
adjudicate this claim and that a further examination would 
serve no constructive purpose.  Although the representative 
indicated his belief that the VA examination performed was 
inadequate, the Board finds that the audiology examination 
was sufficient to evaluate hearing impairment in 
consideration of both 38 C.F.R. §§ 3.385 and 4.85.  Overall, 
the service and post-service medical records provide more 
than enough evidence to decide these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).  The Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is denied.  

Service connection for a right knee condition, to include as 
secondary to the service-connected polyneuropathy of the left 
lower extremity is denied.  

Service connection for a low back condition, to include as 
secondary to the service-connected polyneuropathy of the left 
lower extremity is denied.
  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


